AMERICAN INDEPENDENCE FUNDS TRUST II (THE “TRUST”) SUPPLEMENT DATED JUNE 30, 2015 TO THE SUMMARY PROSPECTUS DATED MARCH 1, 2015 AMERICAN INDEPENDENCE MAR TACTICAL GROWTH FUND (TICKERS: MGMIX, MGMAX, MGMCX, MGMRX) This Supplement supersedes and replaces in their entirety all prior Supplements to the Summary Prospectus dated March 1, 2015. This supplement to the Summary Prospectus dated March 1, 2015, as amended through June 30, 2015, updates certain information with respect to the American Independence MAR Tactical Growth Fund (the “Fund”). 1. The Board of Trustees of the American Independence Funds Trust II, including a majority of the Independent Trustees, unanimously approved a name change of the Trust as well as a name change of the Fund. The objective and strategy for the Fund will not change. Effective June 30, 2015, the name of the Trust will be the Rx Funds Trust and the name of the Fund will be the Rx MAR Tactical Growth Fund . 2. It was announced on May 12, 2015 that American Independence Financial Services, LLC (“American Independence”), investment adviser to the Fund, has entered into a definitive agreement with FolioMetrix LLC (“FolioMetrix”), an SEC registered investment adviser headquartered in Nebraska, whereby FolioMetrix will merge with American Independence to create a new company (the “Merger”); which will be known as RiskX Investments, LLC. The transaction is expected to close in September, 2015. The proposed transaction may be deemed to result in an “assignment”, as that term is defined by the Investment Company Act of 1940 (the “1940 Act”), of the following agreements: (i) with respect to the Trust, the Investment Advisory Agreement between American Independence and the Trust on behalf of the Fund; and (ii) the Investment Sub-Advisory Agreement, between American Independence and Cougar Global Investments, Ltd. (“Cougar Global”) on behalf of the Fund. Accordingly, the completion of the transaction is contingent upon, among other things, the approval of the Fund’s shareholders of a new investment advisory agreement between the Trust and RiskX Investments, LLC. Shareholders will also be asked to approve the proposed investment sub-advisory agreement. The Fund’s Trustees have approved the terms of the proposed investment advisory agreement and the investment sub-advisory agreement (the “Proposed Agreements”), and have called a special meeting of shareholders to obtain their approval of such agreements. The meeting is expected to be held in August, 2015. The new Proposed Agreements have terms, including investment advisory and sub-advisory fees payable thereunder, that are substantially identical to those in the current agreements. Shareholders should expect to receive a proxy statement during the month of June, 2015, which will provide a comparison of the current advisory agreement and the current sub-advisory agreement to each of the respective proposed agreement and will discuss the basis for the Board’s approval of the Proposed Agreements. In addition, shareholders will be asked to consider and vote upon the election of Trustees to serve on the Trust’s Board. 3.
